Order granting motion for return of down payment on contract affirmed, without costs. The infancy *842proceedings were conducted wholly on the theory that the infant possessed an absolute fee title. We think this is not so under the terms of the will, and that the title expected by the purchasers could not be given. An infancy proceeding is a judicial proceeding, and a sale made in conformity therewith is a judicial sale. On such a sale the court may relieve the purchaser if the title is defective or unmarketable. Kelly, P. J., Rich, Manning, Kapper and Lazansky, JJ., concur.